MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                     FILED
      this Memorandum Decision shall not be                                  Feb 15 2018, 9:28 am
      regarded as precedent or cited before any
      court except for the purpose of establishing                               CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
      the defense of res judicata, collateral                                     and Tax Court

      estoppel, or the law of the case.


      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      James Saylor                                             Curtis T. Hill, Jr.
      Carlisle, Indiana                                        Attorney General of Indiana
                                                               Andrea E. Rahman
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      James Saylor,                                            February 15, 2018
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               47A04-1611-CC-2641
              v.                                               Appeal from the Lawrence Circuit
                                                               Court
      State of Indiana,                                        The Honorable Andrea K.
      Appellee-Plaintiff                                       McCord, Judge
                                                               Trial Court Cause No.
                                                               47C01-0411-CC-1357



      Vaidik, Chief Judge.


[1]   In November 2004, the State of Indiana filed a complaint against James E.

      Saylor for the recovery of unemployment benefits. After several unsuccessful


      Court of Appeals of Indiana | Memorandum Decision 47A04-1611-CC-2641| February 15, 2018        Page 1 of 4
      attempts at service, on May 18, 2005, an alias summons was sent by certified

      mail to Saylor at Putnamville Correctional Facility. It was signed for by “J.

      Alexander.” Appellant’s App. Vol. II p. 3. When Saylor did not respond to the

      complaint, the State obtained a default judgment against him for $1371 plus

      costs.


[2]   Over ten years later, in June 2016, Saylor filed a motion for relief from

      judgment pursuant to Indiana Trial Rule 60(B), asking the trial court to vacate

      the default judgment against him because he was never served.1 Following a

      hearing, the trial court denied Saylor’s motion, finding that he did not have a

      meritorious defense. Id. at 6.


[3]   On appeal, the State concedes that Saylor “did not receive proper service of the

      summons issued on May 18, 2005” because he “was released from the custody

      of the Indiana Department of Correction (IDOC) on April 12, 2005” and

      therefore was not at Putnamville when the alias summons was mailed to him. 2

      State’s Verified Mot. to Dismiss the Appeal Without Prejudice and Remand the

      Case to the Trial Ct., pp. 3, 4.




      1
        Saylor alleges that he learned about the default judgment when he “filed his first tax return from his Dept.
      of Corrections PEN Products job in 2015,” Appellant's App. Vol. II p. 21, and had his federal income tax
      return intercepted, id. at 29; Tr. Vol. II pp. 3, 9.
      2
       Even if Saylor had been at Putnamville at the time, the State concedes that the summons was not served in
      accordance with Indiana Trial Rule 4.3, which requires that service of summons upon an incarcerated person
      be made “to the official in charge of the institution,” who shall then “immediately deliver the summons and
      complaint to the person being served” and “indicate upon the return whether the person has received the
      summons.”

      Court of Appeals of Indiana | Memorandum Decision 47A04-1611-CC-2641| February 15, 2018              Page 2 of 4
[4]   If service of process is inadequate, the trial court does not acquire personal

      jurisdiction over a party, and any default judgment rendered without personal

      jurisdiction is void. Norris v. Pers. Fin., 957 N.E.2d 1002, 1007 (Ind. Ct. App.

      2011); King v. United Leasing, Inc., 765 N.E.2d 1287, 1290 (Ind. Ct. App. 2002);

      see also K.S. v. State, 849 N.E.2d 538, 540 (Ind. 2006) (“Personal jurisdiction

      requires that appropriate process be effected over the parties.”). Indiana Trial

      Rule 60(B) provides that “the court may relieve a party or his legal

      representative from a judgment, including a judgment by default, for the

      following reasons: . . . (6) the judgment is void.” A defendant seeking relief

      from judgment based on reason (B)(6) is not required to allege a meritorious

      claim or defense. Ind. Trial Rule 60(B). A void judgment is a complete nullity

      and may be attacked at any time. Stidham v. Whelchel, 698 N.E.2d 1152, 1156

      (Ind. 1998).


[5]   Because service of process was inadequate in this case, the trial court did not

      acquire personal jurisdiction over Saylor. Accordingly, the default judgment

      entered against Saylor is void, and the trial court erred in denying his Trial Rule

      60(B) motion for relief from judgment. We therefore remand this case with

      instructions for the trial court to vacate the default judgment against Saylor.3


[6]   Remanded.




      3
        To the extent Saylor raises other issues, such as we should order the trial court to “reimburse the monies
      seized from Saylor’s Tax Refunds,” Verified Mot. to Remand the Case to the Trial Ct. With Insts. to Return
      of Monies Seized, p. 2, these issues should be addressed on remand.

      Court of Appeals of Indiana | Memorandum Decision 47A04-1611-CC-2641| February 15, 2018           Page 3 of 4
May, J., and Altice, J., concur.




Court of Appeals of Indiana | Memorandum Decision 47A04-1611-CC-2641| February 15, 2018   Page 4 of 4